Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Merscher on January 31, 2022.

The application has been amended as follows: 
In the Amendment filed on 12/28/2021:

Claim 1, line 11, before “wherein” insert –wherein the attachment portion of the support bracket includes: at least one downward facing abutment forward of the mounting portion and configured to limit upward movement of the first end of the extendable slide assembly; at least one upward facing abutment forward of the mounting portion and configured to limit downward movement of the first end of the extendable slide assembly, wherein the upward facing abutment is located below the downward facing abutment and extends further forward from the attachment portion than the downward facing abutment; and pair of opposed side abutments forward of the mounting portion and configured to limit lateral movement of the first end of the extendable slide assembly, wherein at least a portion of the at least one downward facing abutment and the at least one upward facing abutment is located between the pair of side abutments,--;

Claim 11, line 13, replace “a the” by –the--;

Cancel Claim 23.
Allowable Subject Matter
Claims 1, 3-12, and 16-28 are allowed. Claims 3, 4-6, 7-10, 11-12, 16-20, 21-26, and 27-28 have been renumbered as 2, 13-15, 3-6, 16-17, 20-24, 7-12, and 18-19, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in, (i) Claims 1 and 11 of wherein the attachment portion of the support bracket includes: at least one downward facing abutment forward of the mounting portion and configured to limit upward movement of the first end of the extendable slide assembly; at least one upward facing abutment forward of the mounting portion and configured to limit downward movement of the first end of the extendable slide assembly, wherein the upward facing abutment is located below the downward facing abutment and extends further forward from the attachment portion than the downward facing abutment; and pair of opposed side abutments forward of the mounting portion and configured to limit lateral movement of the first end of the extendable slide assembly, wherein at least a portion of the at least one downward facing abutment and the at least one upward facing abutment is located between the pair of side abutments; (ii) Claim 4 of a release actuator at the handle which when activated, enables the extendable slide assembly to be extended and retracted; and wherein the support bracket activates the release actuator when the support bracket removably receives the handle; (iii) Claim 16 of a release actuator at the first end which when activated, enables the extendable slide assembly to be extended and retracted; and a handle latch at the second end that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





HVT
January 31, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637